Title: To Thomas Jefferson from John Thomson Mason, 27 November 1807
From: Mason, John Thomson
To: Jefferson, Thomas


                        
                            Sir
                            
                            George Town 27th Nov. 1807.
                        
                        My friend Mr Wm. O Sprigg has just made known to me his wish to be mentioned to you as a candidate for the
                            Office of Marshall about to be vacant by the resignation of Col. Brent. The profession of the law is that to which he was
                            bred, and tho’ a man of considerable acquirements in that profession, the practice has not answered his expectations
                        He lived in my family four years, I can speak with the utmost confidence of his honor & his
                            intergrety and I beleive I might venture to add his industry and attention to business, of his capacity to fill the Office
                            I presume there can be no doubt.
                        No longer a Citizen of the District of Columbia, I do not feel myself at liberty to interfere with its local
                            concerns, but in this instance my friendship for the man, must be my appology for troubling you with this letter
                        Wishing you health and happiness I have the honor to be with high respect Your Obedt Servt
                        
                            John T. Mason
                            
                        
                    